Citation Nr: 1757360	
Decision Date: 12/12/17    Archive Date: 12/20/17

DOCKET NO. 17-44 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel







INTRODUCTION

The Veteran served on active duty from January 1952 to October 1953.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2015 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO). 

Following the submission of his substantive appeal, in September 2017 correspondence the Veteran requested a hearing before a Veterans Law Judge (VLJ). In subsequent October 2017 correspondence, the Veteran, through his representative, stated he wished to withdraw his hearing request. As such, the hearing request is considered withdrawn. 38 C.F.R. § 20.704(e).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2017).  


REMAND

The duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. 38 C.F.R. § 3.159(c)(4). In this case, the Veteran has a current diagnosis of degenerative arthritis of the lumbar spine. He has reported that he injured his back lifting heavy munitions while serving aboard the U.S.S. Midway. Those assertions are corroborated by the Veteran's DD Form 214, which notes that his military occupational specialty was an aircraft ordinance man and that the Veteran was stationed aboard the U.S.S. Midway. The Veteran has further stated that his disability is related to the heavy lifting and back pain he experienced in service, and there is at the moment insufficient medical evidence to decide the claim. As such, the claim must be remanded so that a VA examination can be provided to determine the nature and etiology of the low back disability. McLendon v. Nicholson, 20 Vet. App. 79, 85 (2006).

Additionally, current treatment records should be identified and obtained before a decision is made in this case.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1. Identify and obtain any outstanding, pertinent VA and private treatment records and associate them with the claims file. 

2. Then, schedule the Veteran for a VA examination to determine the nature and etiology of his low back disability. The examiner should answer the following question:

Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's low back disability is related to his active duty, to include lifting heavy munitions?

A detailed rationale for the opinion must be provided. Attention is invited to the fact that the Veteran served as an aircraft ordinance man while during his active duty and has stated that he was required to engage in repeated heavy lifting as part of his duties.

3. Thereafter, readjudicate the issue on appeal. If the determination remains unfavorable to the Veteran, issue a supplemental statement of the case and allow appropriate time for response. Then, return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).

